UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


    VICTOR MANUEL-JR PIZARRO,

                    Plaintiff,
    v.
                                        Civ. Action No. 21-194
    KENNETH MEAD, et al.,               (EGS)
                    Defendants.




                            MEMORANDUM OPINION

         Plaintiff Victor Manuel-Jr Pizarro (“Mr. Pizarro”) brings

this lawsuit against Defendants Judge Roland Saul (“Judge

Saul”); Don R. Allred, Ronald Kent Birdsong, and Darla

Lookingbill (collectively “Oldham County Defendants”); Kenneth

Mead, Andrea Edlana Mitre, Scott Neilson, and Harley Sutton

(collectively “Las Vegas Metropolitan Police (“LVMPD”)

Defendants”); Conrad Dominguez (“State Trooper Dominguez”), and

John Does 1-10 alleging: (1) negligence; (2) concealment of

documents; (3) privacy breach; (4) slander and defamation of

character; (5) wrongful trespass; (6) false arrest; (7) false

confinement; and (8) tortious interference. See Second Am.

Compl., ECF No. 9 ¶ 7. 1




1
 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.

                                    1
     Pending before the Court and ripe for adjudication are: (1)

Judge Saul’s Motion to Dismiss, see ECF No. 13; (2) the Oldham

County Defendants’ Motion to Dismiss, see ECF No. 17; (3) the

LVMPD Defendants’ Motion to Dismiss, see ECF No. 18; (4) State

Trooper Dominguez’ Motion to Dismiss, ECF No. 23; (5) Mr.

Pizarro’s Motion to Strike, see ECF No. 29; and (6) Mr.

Pizarro’s Motion to Recuse Attorneys, see ECF No. 30. Upon

careful consideration of the motions, responses, any replies

thereto, the applicable law, and for the reasons explained

below: (1) Judge Saul’s Motion to Dismiss is GRANTED; (2) the

Oldham County Defendants’ Motion to Dismiss is GRANTED; (3) the

LVMPD Defendants’ Motion to Dismiss is GRANTED; (4) State

Trooper Dominguez’ Motion to Dismiss is GRANTED; (5) Mr.

Pizarro’s Motion to Strike is DENIED; and (6) Mr. Pizarro’s

Motion to Recuse Attorneys is DENIED. The John Doe Defendants

are sua sponte DISMISSED from this action.

I.   Background

     A.   Factual

     The Court assumes the following facts alleged in the

complaint to be true for the purposes of deciding this motion

and construes them in Mr. Pizarro’s favor. See Baird v. Gotbaum,

792 F.3d 166, 169 n.2 (D.C. Cir. 2015). Mr. Pizarro’s Complaint,

as amended, contains a number of allegations regarding events

that transpired in Las Vegas, Nevada in late November 2020,

                                2
culminating in his confinement by law enforcement. Mr. Pizarro

alleges that the “[d]efendants live or work in Nevada and

Texas.” Second Am. Compl., ECF No. 9 ¶ 8.

     II.   Standard of Review

     Under Rule 12(b)(2), a defendant may move to dismiss an

action when the court lacks personal jurisdiction. Fed. R. Civ.

P. 12(b)(2). On such a motion, the plaintiff bears the burden

of establishing a factual basis for the exercise of personal

jurisdiction over each defendant. Crane v. N.Y. Zoological

Soc’y., 894 F.2d 454, 456 (D.C. Cir. 1990). To meet this

burden, the plaintiff must allege specific facts that connect

each defendant with the forum. Second Amendment Found. v. U.S.

Conference of Mayors, 274 F.3d 521, 524 (D.C. Cir. 2001). The

plaintiff cannot rely merely on conclusory allegations.

Atlantigas Corp. v. Nisource, Inc., 290 F. Supp. 2d 34, 42

(D.D.C. 2003). The court may consider, receive, and weigh

affidavits and other relevant materials outside of the pleadings

to assist it in determining the pertinent jurisdictional facts.

U.S. v. Philip Morris Inc., 116 F. Supp. 2d 116, 120 n.4 (D.D.C.

2000).

     A “court’s exercise of personal jurisdiction over

nonresidents must satisfy both the Due Process Clause and

D.C.’s long-arm statute.” Cockrum v. Donald J. Trump for

President, Inc., 319 F. Supp. 3d 158, 173 (D.D.C. 2018)

                                3
(citation omitted). To satisfy due process requirements, “a

plaintiff must demonstrate that there are ‘minimum contacts

between the defendant and the forum establishing that the

maintenance of the suit does not offend traditional notions of

fair play and substantial justice.’” Swecker v. Midland Power

Coop., 253 F. Supp. 3d 274, 278 (D.D.C. 2017) (citation

omitted). D.C.’s long-arm statute authorizes the exercise of

specific jurisdiction under certain enumerated circumstances,

including when an entity transacts any business in the

District; contracts to supply services in the District; causes

tortious injury in the District; or has an interest in, uses,

or possesses real property in the District. D.C. Code § 13-

423(a)(1)-(5).

     The court may exercise either general or specific personal

jurisdiction. The Urban Institute v. Fincon Services, 681 F.

Supp. 2d 41, 44 (D.D.C. 2010). “A court with general

jurisdiction may hear any claim against that defendant.”

Brystol-Myers Squibb Co. v. Superior Court of California, San

Francisco Cty., 137 S. Ct. 1773, 1780 (2017). For an

individual, the “paradigm forum” for the exercise of general

jurisdiction is the individual’s domicile; for a corporation,

it is an equivalent place, one in which the corporation is

fairly regarded as at home. Goodyear Dunlop Tires Operations,

S.A. v. Brown, 564 U.S. 915, 924, 131 S. Ct. 2846 (2011).

                               4
    In contrast, “[s]pecific jurisdiction is confined to

adjudication of issues deriving from, or connected with, the

very controversy that establishes jurisdiction.” Molock v. Whole

Foods Mkt., Inc., 297 F. Supp. 3d 114, 122 (D.D.C. 2018)

(quoting Goodyear, 562 U.S. at 919). “[S]pecific jurisdiction

exists if a claim is related to or arises out of the non-

resident defendant’s contacts with the forum.” Molock, 297 F.

Supp. 3d at 122. A plaintiff must demonstrate “that specific

jurisdiction comports with the forums long-arm statute, D.C.

Code § 13-423(a), and does not violate due process.” Id.

(citing FC Inv. Group LC v. IFX Markets Ltd., 529 F.3d 1087,

1094-65 (D.C. Cir. 2008)).

III. Analysis

    A. The Court Lacks Personal Jurisdiction Over Judge Saul

     Judge Saul argues that Mr. Pizarro does not allege that

any claims arise from Judge Saul’s contacts with the District

of Columbia. Judge Saul Mot. to Dismiss, ECF No. 14 at 5. He

notes that attached as an Exhibit to Mr. Pizarro’s Second

Amended Complaint is a copy of an envelope with a return

address for Judge Saul at a Hereford, Texas address to a person

at a Dallas, Texas address. Id. (citing Second Am. Compl., ECF

No. 9 at 43). In response, Mr. Pizarro argues that

“[d]efendants have voluntarily responded to the complaint

therefor submitting to court having personal jurisdiction over

                               5
    defendants.” Opp’n, ECF No. 24 at 2. Mr. Pizarro is mistaken.

         Mr. Pizarro does not allege that Judge Saul is domiciled

    in the District of Columbia. Rather, he has alleged that the

    “[d]efendants live or work in Nevada and Texas.” Second Am.

    Compl., ECF No. 9 ¶ 8. Furthermore, Mr. Pizarro’s Second

    Amended Complaint is devoid of any factual allegations that his

    claims against Judge Saul arise from Judge Saul’s contacts with

    the District of Columbia. See generally id. Accordingly, Mr.

    Pizarro has not alleged that he suffered an injury within the

    District of Columbia and that would comport with long-arm

    jurisdiction. See D.C. Code Ann. § 13-423(a). The Court

    concludes that it has neither general nor specific personal

    jurisdiction over Judge Saul for the purposes of this action

    and GRANTS Judge Saul’s Motion to Dismiss. 2

        B. The Court Lacks Personal Jurisdiction Over the Oldham
           County Defendants

        The Oldham County defendants argue that “[t]he Second

Amended Complaint fails to establish that the [they] transact

business in the District of Columbia, contract to supply

services in the District of Columbia, caused an injury in the

District of Columbia, regularly engage in conduct in the




2 Because the Court lacks personal jurisdiction over Judge Saul,
the Court need not reach Judge Saul’s additional arguments in
support of dismissal. See Judge Saul Mot. to Dismiss, ECF No. 13
at 6-10.

                                    6
District of Columbia, or have any interest in real property

within the District of Columbia.” Oldham County Defendant’s Mot.

to Dismiss, ECF No. 17-1 at 10. The Oldham County defendants

point out that “there is no mention whatsoever of the District

of Columbia within the Second Amended Complaint.” Id.

     Mr. Pizarro did not file an opposition to three of the

motions to dismiss, including the Oldham County Defendants’

Motion to Dismiss, within the timeframe provided by the Local

Civil Rules of the Court. See generally Docket for Civil Action

No. 21-194. Accordingly, the Court directed him to respond, and

informed him that if he did not respond by a certain date, the

Court may treat the motion as conceded. See Minute Order (Feb.

2, 2022). On February 22, 2022, Mr. Pizarro responded to one of

the motions to dismiss, but not to that of the Oldham County

Defendants. See generally Docket for Civil Action No. 21-194.

Analogous to the liberal construction to which a pro se

complaint is entitled, see Washington v. Geren, 675 F. Supp. 2d

26, 31 (D.D.C. 2009); the Court will consider Mr. Pizarro’s

opposition in response to the LVMPD Defendants as also

responding to the Oldham County Defendants’ Motion to Dismiss

rather than considering the Oldham County Defendants’ Motion to

Dismiss to have been conceded by Mr. Pizarro. In that opposition

briefing, Mr. Pizarro responded to the same personal

jurisdiction argument as follows: “[d]efendants have voluntarily

                                7
responded to the complaint therefor submitting to court having

personal jurisdiction over defendants.” Opp’n, ECF No. 24 at 2.

Mr. Pizarro is mistaken.

         Mr. Pizarro does not allege that the Oldham County

    Defendants are domiciled in Washington, DC. Rather, he has

    alleged that the “[d]efendants live or work in Nevada and

    Texas.” Second Am. Compl., ECF No. 9 ¶ 8. Furthermore, Mr.

    Pizarro’s Second Amended Complaint is devoid of any factual

    allegations that his claims against the Oldham County

    Defendants arise from their contacts with Washington, D.C. See

    generally id. As the Oldham County Defendants aptly point out,

    the Second Amended Complaint fails to explain how this case has

    any relationship to D.C. at all. Accordingly, Mr. Pizarro has

    not alleged that he suffered an injury within the District of

    Columbia and that would comport with long-arm jurisdiction. See

    D.C. Code Ann. § 13-423(a). The Court concludes that it has

    neither general nor specific personal jurisdiction over the

    Oldham County Defendants for the purposes of this action and

    GRANTS the Oldham Defendants’ Motion to Dismiss. 3




3 Because the Court lacks personal jurisdiction over the Oldham
County Defendants, the Court need not reach their additional
arguments in support of dismissal. See Oldham County Defendants’
Motion to Dismiss, ECF No. 17-1 at 11-22.

                                   8
        C. The Court Lacks Personal Jurisdiction Over the LVMPD
           Defendants

        The LVMPD defendants argue that neither general nor

    specific person jurisdiction exists over them in the District

    of Columbia forum because no LVMPD defendant is domiciled in

    the District of Columbia and because the Second Amended

    Complaint “fails to allege any fact showing that LVMPD

    Defendants purposefully directed an at-issue action toward or

    within the District of Columbia. In fact, the [operative]

    Complaint fails to mention how the District of Columbia has

    any relationship to this case.” LVMPD Defendants’ Mot. to

    Dismiss, ECF No. 18 at 5. In response, Mr. Pizarro argues that

    the “[d]efendants have voluntarily responded to the complaint

    therefor submitting to court having personal jurisdiction over

    defendants.” Opp’n, ECF No. 29 at 2. 4 Again, Mr. Pizarro is

    mistaken.




4 Mr. Pizarro has styled his response as “[M]otion to Strike:
[O]pposition to Kenneth Mead’s, Scott Neilson’s, Harley James
Sutton’s, and Andra Edlana Mitre’s motion to dismiss.” ECF No.
29. “[C]ourts . . . consistently den[y] as procedurally improper
motions to strike directed at other motions.” Law Offices of
Arman Dabiri & Assoc. v. Agricultural Bank of Sudan, Civil
Action No. 17-2497, 2018 WL 8262152, at * 1 (D.D.C. Aug. 5,
2018). Accordingly, the Court treats ECF No. 29 as Mr. Pizarro’s
Opposition to the LVMPD Defendant’s Motion to Dismiss, and
DENIES ECF No. 29 insofar as it purports to be a Motion to
Strike.

                                   9
         Mr. Pizarro does not allege that the LVMPD defendants are

    domiciled in the District of Columbia. Rather, he has alleged

    that the “[d]efendants live or work in Nevada and Texas.”

    Second Am. Compl., ECF No. 9 ¶ 8. Furthermore, Mr. Pizarro’s

    Second Amended Complaint is devoid of any factual allegations

    that his claims against the LVMPD defendants arise from their

    contacts with the District of Columbia. See generally id. As

    the LVMPD Defendants aptly point out, the Second Amended

    Complaint fails to explain how this case has any relationship

    to the District of Columbia at all. Accordingly, Mr. Pizarro

    has not alleged that he suffered an injury within the District

    of Columbia and that would comport with long-arm jurisdiction.

    See D.C. Code Ann. § 13-423(a). The Court concludes that it has

    neither general nor specific personal jurisdiction over the

    LVMPD Defendants for the purposes of this action and GRANTS the

    LVMPD Defendants’ Motion to Dismiss. 5

        D. The Court Lacks Personal Jurisdiction Over State Trooper
           Dominguez

        State Trooper Dominguez argues that neither general nor

specific person jurisdiction exists over him because Mr. Pizarro

has made no attempt to demonstrate that State Trooper Dominguez



5 Because the Court lacks personal jurisdiction over the LVMPD
Defendants, the Court need not reach their additional arguments
in support of dismissal. See LVMPD Defendants’ Mot. to Dismiss,
ECF No. 18 at 6-13.

                                   10
has a forum connection with the District of Columbia, nor has

Mr. Pizarro demonstrated an “affiliation between the forum and

the underlying controversy.” State Trooper Dominguez’ Mot. to

Dismiss, ECF No. 23 at 3.

     Mr. Pizarro did not file an opposition to three of the

motions to dismiss, including State Trooper Dominguez’ Motion to

Dismiss, within the timeframe provided by the Local Civil Rules

of the Court. See generally Docket for Civil Action No. 21-194.

Accordingly, the Court directed him to respond, and informed him

that if he did not respond by that date, the Court may treat the

motion as conceded. See Minute Order (Feb. 2, 2022). On February

22, 2022, Mr. Pizarro responded to one of the motions to

dismiss, but not to that of State Trooper Dominguez. See

generally Docket for Civil Action No. 21-194. Analogous to the

liberal construction to which a pro se complaint is entitled,

see Washington v. Geren, 675 F. Supp. 2d 26, 31 (D.D.C. 2009);

the Court will consider Mr. Pizarro’s opposition in response to

the LVMPD Defendants as also responding to State Trooper

Dominguez’ Motion to Dismiss rather than considering State

Trooper Dominguez’ Motion to Dismiss to have been conceded by

Mr. Pizarro. In that opposition briefing, Mr. Pizarro responded

to the same personal jurisdiction argument as follows:

“[d]efendants have voluntarily responded to the complaint




                               11
therefor submitting to court having personal jurisdiction over

defendants.” Opp’n, ECF No. 24 at 2. Mr. Pizarro is mistaken.

         Mr. Pizarro does not allege that State Trooper Dominguez

    is domiciled in the District of Columbia. Rather, he has

    alleged that the “[d]efendants live or work in Nevada and

    Texas.” Second Am. Compl., ECF No. 9 ¶ 8. Furthermore, Mr.

    Pizarro’s Second Amended Complaint is devoid of any factual

    allegations that his claims against State Trooper Dominguez

    arises from the latter’s contacts with the District of

    Columbia. See generally id. Accordingly, he has not alleged

    that he suffered an injury within the District of Columbia and

    that would comport with long-arm jurisdiction. See D.C. Code

    Ann. § 13-423(a). The Court concludes that it has neither

    general nor specific personal jurisdiction over State Trooper

    Dominguez for the purposes of this action and GRANTS State

    Trooper Dominguez’ Motion to Dismiss. 6

        E. The Court Sua Sponte Dismisses the Claims Against John
           Does 1-10

        The Court also lacks personal jurisdiction over the ten

John Doe defendants, none of whom have been identified, served,

or have appeared in this litigation. Even though they have not




6 Because the Court lacks personal jurisdiction over State
Trooper Dominguez, the Court need not reach his additional
argument in support of dismissal. See State Trooper Dominguez’
Motion to Dismiss, ECF No. 23 at 3-4.

                                   12
filed a motion to dismiss, the foregoing analysis applies to

the John Doe defendants. First, Mr. Pizarro has alleged that

the “[d]efendants live or work in Nevada and Texas.” Second Am.

Compl., ECF No. 9 ¶ 8. Second, the Second Amended Complaint

does not explain what relation this case has to the District of

Columbia, nor is the District of Columbia even mentioned in the

Second Amended Complaint. See generally id. Accordingly, there

is no basis upon which to suppose that the Court has personal

jurisdiction over the John Doe Defendants. Accordingly, the

Court sua sponte DISMISSES them from this action. Cf. Gutierrez

v. U. S. Dep’t of Homeland Security, Civil Action No. 18-1958,

2019 WL 6219936, at * 7 (D.D.C. Nov. 21, 2019) (concluding sua

sponte that the claims are moot as to the John Doe Defendants,

none of whom had been served or entered an appearance, for the

same reason as the claims were moot as to other defendants).

     F. The Court DENIES Mr. Pizarro’s Motion to Recuse
        Attorneys

     Mr. Pizarro moves to recuse Lyssa Anderson and Kristopher

Kalkowski, attorneys for the LVMPD Defendants, because he

contends that they were not physically present when the

incidents that gave rise to his alleged injury occurred and

because they are preventing him from speaking directly with the

defendant who injured him. See Mot. to Recuse, ECF No. 33 at 1-

2. Counsel respond that Mr. Pizarro’s motion has no basis in


                               13
procedural rules or case law. See Opp’n, ECF No. 33 at 3. Local

Civil Rule 7(a) requires each motion to “include or be

accompanied by a statement of the specific points of law and

authority that support the motion.” LCvR 7(a). Mr. Pizarro has

provided no legal basis pursuant to which recusal could be

considered for the attorneys. See generally Mot. to Recuse, ECF

No. 33. Accordingly, the Court DENIES the Motion to Recuse, ECF

No. 33.

IV.   Conclusion

      For the reasons explained above, (1) Judge Saul’s Motion to

Dismiss, ECF No. 13, is GRANTED; (2) the Oldham County

Defendants’ Motion to Dismiss, ECF No. 17, is GRANTED; (3) the

LVMPD Defendants’ Motion to Dismiss, ECF No. 18, is GRANTED; (4)

State Trooper Dominguez’ Motion to Dismiss, ECF No. 23, is

GRANTED; (5) Mr. Pizarro’s Motion to Strike, ECF No. 29, is

DENIED; and (6) Mr. Pizarro’s Motion to Recuse Attorneys, ECF

No. 30, is DENIED. The John Doe Defendants are sua sponte

DISMISSED from this action. The Second Amended Complaint is

DISMISSED and the Clerk of Court is directed to close this case.

An appropriate Order accompanies this Memorandum Opinion.

      SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           August 25, 2022




                                14